Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 1-15, and 30) in the reply filed on 01/19/2022 is acknowledged. Additionally, the applicant elected the species of NASH as a disease and anti-NASH compound as a treatment. The election of species requirement between non- alcoholic steatohepatitis (NASH) and Non-alcoholic fatty liver disease (NAFLD) was withdrawn because NASH is an advanced form (e.g. a morbid condition) of NAFLD. 
Furthermore, it is noted that prior art, Beaulieu (Beaulieu et al. WO2016196945, publication date of 08 December 2016) further supports cited references (Tan et al. and Darteil) for the requirement for unity of invention described in the Requirement for Restriction/Election. Beaulieu teaches a method for diagnosing and monitoring NAFLD and/or NASH comprising measuring the level of miR-193 in serum of said subject and identifying the subject as having NAFLD or NASH based on the level of miR-193 (see para 0006-0007, Table 1, Table 3, para 0065-0068, 0075-0077, Example 4). 
Claim status
3.	Claims 1-15 and 17-30 are pending in the application.
Claims 17-29 are withdrawn because the claims are directed to non-elected invention. Claim 9 is withdrawn because the claim is directed to the method of diagnosing or monitoring liver fibrosis. Liver fibrosis is directed to non-elected species. 
Currently, claims 1-8, 10-15, and 30 are under the examination.
Priority
4.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112 (a) Enablement as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. EP17306098.9 and EP17200028.3, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application for at least the same reasons the instant claims are rejected under 112(a) in this office action.  For example, with regard to independent claim 1, the disclosure of EP17306098.9 discloses a method of diagnosing or monitoring NASFLD and NASH via measuring differential expression of miR-193 in serum sample of patients with NAFLD and NASH (see page 29-31, page 32, Table 1-2). However, the specification does not disclose any guidance to predict miR-193 differential expression level in other body fluids to determine NAFLD and NASH based on the provided data.
Claim Rejections - 35 USC § 112 (b) Indefiniteness
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-8, 10-15 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “measuring the level of miR-193 in a body fluid sample of said subject” in the method step (i) of the claim. There is insufficient antecedent basis for this limitation in the claim because the claim previously does not recite “a subject”.
Claim 7 recites “the presence of NASH defined as at least one point in steatosis, lobular inflammation and hepatocyte ballooning score.” This recitation is confusing because it is unclear how “at least one point” criteria accurately corresponds to steatosis, lobular inflammation and hepatocyte ballooning score to define NASH (e.g. considering one point for each of them to meet criteria for NASH).  It is not clear what it means to define NASH as “at least one point” in a score.  
Claim 11 is indefinite over the recitation that the TBT and NTBT subjects “have the following liver biopsy-derived grades” because it is unclear as to how this recitation is intended to further limit the claim. The claim does not require performing a liver biopsy or obtaining the recited grades. It is unclear as to whether the claim intends to require performing a liver biopsy and obtaining one of the recited grades for the subject or if the claim intends to indicate that it is an inherent property of any subject having a TBT or NTBT classification that the subject would necessarily have one of the liver biopsy-derived grades. 
Claim 13, which depends from claim 1, recites “the subject who is subject to a treatment of NASH and NAFLD”. This recitation lacks antecedent basis because claim 1 does not recite; or does not necessarily or inherently require a subject who is subject to a treatment of NASH/NAFLD.
Claim 14, which depends from claim 1, is confusing over the recitation of “wherein the subject is diagnosed” because this phrase lacks proper antecedent basis. Claim 1 recites “diagnosing” or monitoring or determining the efficacy of treatment of NAFLD, NASH and/or liver fibrosis. It is unclear as to whether “the subject is diagnosed” is a subject that was diagnosed according to the method of claim 1 (i.e., based on miR-193 level) or if the diagnosis in claim 14 is distinct from the diagnosis in claim 1 (e.g., in instances in which claim 1 encompasses monitoring or determining the efficacy of treatment of NAFLD, NASH and/or liver fibrosis). 
Claim 14 is indefinite over the recitation of “anti-NAFLD compound” or “anti-NASH compound”. These phrases are not defined in the specification or claims and there is no particular art recognized definition for these phrases. The specification discloses a number of compounds as “anti-NAFLD and anti-NASH and” (see pages 43-52). However, these phrases are not defined in the specification or claims and there is no particular art recognized definition for this phrase. It is unclear as to whether an anti-NASH compound, e.g., is limited to those compounds that can be used to treat NASH or if the clams intend to include other unspecified types of compounds that have the undefined property of being “anti-NASH”. 
Accordingly, the metes and bounds of what is intended to be encompassed by “anti-NASH compound” are not clear. The same applies to “anti-NAFLD” compounds. While claim 1 recites a compound that is excluded by the phrases anti-NASH compound,” and “anti-NAFLD compound” this recitation does not define what is included by the compounds. Accordingly, the metes and bounds of what is intended to be encompassed by the compounds in the claims is not clear.
Claims that are rejected but not specifically addressed are indefinite because they depend from a claim which is addressed and do not remedy the issue of indefiniteness.
Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 1-8, 10-15 and 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim does not include additional elements are sufficient to amount to significant more that the judicial exception because the additional elements were established, routine and conventional at the time of invention was made. 
Step 1
Claim 1 is an independent claim. Claim 1 recites a method for diagnosing or monitoring a NAFLD and/or NASH; and /or a method for determining the efficacy of a treatment of a NAFLD and/or NASH. Therefore, the claim is directed to a process, which is one of the statutory categories of invention.  (Step 1: Yes)
Step 2 A Prong 1
The next step is to analyze the claim as to whether it is directed to any judicial exception. Claim 1 is directed to diagnosing or monitoring a NAFLD and/or NASH/ determining the efficacy of a treatment of a NAFLD and/or NASH via measuring the level of miR-193 in a body fluid sample of a subject. This limitation sets forth a judicial exception because this type of correlation is a consequence of natural process, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo. Therefore, the claims are directed to at least once exception which is termed a law of nature (Step 2A Prong 1: Yes). 
Furthermore, claim 1 is directed to the method step of identifying the subject as having NASFLD or NASH/monitoring evolution of NASFD or NASH/ determining efficacy of a treatment of NASFD or NASH based on the level of miR-193. 
The method step of “identifying/monitoring/ determining” could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract idea (e.g. the mental comparison in Ambry Genetics or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams) (MPEP 2106.04(a)). That is a mental process. Therefore, the claim is directed to at least once exception (Step 2A, Prong 1: YES), which is termed an abstract idea. 
Thus, the claim is termed a law of nature, an abstract idea or both.
Claims 5-8, which depends from claim 1, the claims are directed to the method step of “comparing”. 
Claims 10-11, which depends from claim 1, the claims are directed to the method step of “classifying”. 
Claims 12 and 13, which depend from claim 1, the claims are directed to the method step of “monitoring” and “evaluating”, respectively.
The method steps of “comparing”, “classifying”, “monitoring” and “evaluating”, could be performed by a human using mental steps or basic critical thinking, as described above. That is a mental process. Therefore, the claims are directed to at least once exception (Step 2A, Prong 1: YES), which is termed an abstract idea. 
Step 2 A Prong 2
The subsequent step is to evaluate as to whether the claim as a whole integrates the judicial exception into a practical application. The claim does not recite elements that integrate the judicial exception into a practical application because there are no elements in addition to the judicial exceptions that apply or use the judicial exceptions. The element in the claim 1 is the method step of “measuring” this method step does not integrate the judicial exception because it is a data gathering step. Therefore, this method step fails to meaningfully limit the judicial exception. (Step 2A Prong 2: No) 
With regard to claim 14, which depends from claim 1, the claim recites that “further comprising administering to the subject an anti-NAFLD or anti-NASH, wherein the subject is diagnosed as a patient of NAFLD or NASH. The claim does not require that the subject is first diagnosed as having NAFLD or NASH based on the level of miR-193 and then subsequently administered the recited compound. Rather, the claim encompasses a method in which the occurrence of NAFLD or NASH in the subject is identified by any means (as recited in the claim 1), and the administering step is performed prior to the measuring miR-193 levels. As such, the administering step is merely part of the data gathering process (to evaluate the efficacy of the treatment), and is not a practical application to the recited judicial exception. (Step 2A Prong 2: No)
Step 2 B 
The claims are evaluated as to whether any element, or combination of elements in addition to the judicial exceptions, is sufficient to ensure that the claim amounts to an inventive concept or significantly more than the recited judicial exception. 
Claims 1-3, 12-13, and 30 recite the method step of measuring miR-193 level (e.g. hsa-miR-193a-3p, hsa-miR-193a-5p, hsa-miR-193b-5p or hsa-miR-193b-3p) in a body fluid sample in a subject. Claim 4 is directed to the method step of step of measuring miR-193 level in blood, plasma or serum sample in a subject.
However, these methods of measuring microRNA in NASH patients (and/or NAFLD or hepatitis) were well-understood, routine and conventional prior to the effective filing date as exemplified by the state-of-the-art cited here [Beaulieu et al. WO2016196945, publication date of 08 December 2016; Yamaura et al. Clinical Biochemistry; 2017 August; 50: 1034-1039; Szabo and Csak, Dig Dis Sci; 2016; 61:1314–1324 (Review); Vincent and Sanyal, Curr Pathobiol Rep; 2014; 2:109–116 (Review); Ree et al. The Journal of Infectious Disease; 2017 March; 215: 1421-1429; Tessitore et al. BMC Cancer; 2016;16;3: page 1-14; Zhang et al. World J Gastroenterol; 2012; 7; 18(37): 5188-5196; and Loyer et al. Gut; 2016; 65:1882–1894]. For example, Beaulieu et al. teaches measuring differential miR-193 expression levels in serum samples of NASFD patients with NASH and without NASH (see para 0006-0007, Table 1 and 3, Examples 4-5 para 0078-0095). Yamaura et al. teaches measuring microRNA (e.g. miR-193b) in serum samples of NASH patients (see abstract, p 1035 col 1, p 1036 col 2 para 4, Figure 2).
Therefore, the claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B: No). 
The claims are not directed to patent eligible subject matter. 
Additionally, claims 2-3, and 30 further limit miR-193; claim 4 further limits body fluid sample; and claim 15 further limits the compound. These limitations of the claims do not add any additional elements that integrate the judicial exception into a practical application and do not provide significantly more than the recited judicial exception. Thus, the claims are not directed to patent eligible subject matter.
Claim Rejections - 35 USC § 112 (a)
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim Rejections - 35 USC § 112 (a) Written Description
10.	Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a Written Description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’”Ariad Pharm., Inc. v. EliLilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)). 
To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04.
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties, ‘‘[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described." Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011).
‘‘[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A ‘‘representative number of species” means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  (see MPEP 2163.05 B)
Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. The "structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus take into account the state of the art at the time of the invention. For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies. Centocor, 97 USPQ2d at 1875.(MPEP 2163 II A 3 (a))
Claim 15 encompasses a method of administering any anti-miR-193 inhibitory compound to a subject to treat NAFLD or NASH. The specification discloses using “Elafibranor” (i.e. an agonist of peroxisome proliferator-activated receptor (PPAR)-alpha and delta, see page 50) in clinical trial of patients with NASH (see page 55 lower through page 56).
The specification states (as follows, see page 53):
“As used herein, the term " miR-193 inhibitor compound" and declinations thereof refers to any compound, such as a nucleic acid compound, able to prevent the action of miR-193 and particularly of hsa-miR-193a-5p, hsa-miR-193b-3p or hsa-miR-193b-5p. In a particular embodiment, the miR-193 inhibitor compound of the present invention is a compound that inhibits or reduces the activity of miR-193, for example by binding to miR-193 or that inhibits miR-193 expression. 

“Suitable miR-193 inhibitor compounds include double-stranded RNA (such as short- or small-interfering RNA or "siRNA"), antagomirs, antisense nucleic acids, and enzymatic RNA molecules such as ribozymes”.

Thus, the claim encompasses treatment with a vast number of compounds that directly or indirectly inhibit any activity of miR-193 or the expression of miR-193, including any antisense RNA, siRNA, shRNA, miRNA, ribozyme, antagomir, circular RNA, artificial miRNA sponge, aptamer or enzyme or other protein or antibody, or any other organic or inorganic compound. 
The claim does not define the miR-193 inhibitor in terms of specific structure or in terms of any other relevant structural characteristics. 
The specification does not adequately describe in terms of its complete structure or any other relevant identifying characteristics a representative number of such stroma-targeted agents.
However, the specification merely discloses the data with one species of miR-193 inhibitory compound (i.e. Elafibranor) (see Table 3). The specification does not provide the data obtained from a ‘‘representative number of species” that is a representative of the entire genus of miR-193 inhibitory compound. 
The specification teaches that one can assay to determine if an agent inhibits miR-193 activity or expression. However, the written description requirements are not met by teaching how to search for novel compounds when the claimed method requires the use of those particular compounds / miR-193 inhibitors.
The variation encompassed by the presently claimed agents is large and the specification does not establish that the disclosure of the miRNA-193 sequence is sufficient to describe a representative number of inhibitors in the broadly claimed genus. Neither does the disclosure provide sufficient evidence that there is a common structure shared by the diverse inhibitors. The disclosure therefore does not show that applicant is in possession of the necessary common attributes or features possessed by the members of the claimed genus of antisense RNAs, siRNAs, shRNAs, miRNAs, ribozymes, circular RNAs, antagomir, artificial miRNA sponges, aptamers or enzymes or other proteins or antibodies or any other organic or inorganic compound.
Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.
The claims define the inhibitors only in terms of their functional properties. However, naming of a compound in terms of its functional attributes – i.e., ability to inhibit the activity or expression of miR-193 - is not sufficient to describe that compound. More than a statement of biological function is required to satisfy the 35 USC 112 first paragraph, written description requirement for a specific compound. The breadth of the current claims comprises inhibitors of miR-193, which the present inventors were not in the possession of, or which were not known to the inventors.  
Claim Rejections - 35 USC § 112 (a) Scope of Enablement
The claims are examined for the method directed to the elected species of NASH and NAFLD.
11.	Claims 1-8, 10-15 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the followings:
a method of diagnosing NASH and NAFLD in a subject comprising measuring the level of miR-193 in a serum sample from a subject, detecting an increase in the level of miR-193 in the serum sample as compared to reference control level, and identifying the subject as having NASH and NAFLD based on the increase in the level of in relative to the reference control level;
a method for monitoring evolution of NASH and NAFLD in a subject comprising measuring the level of miR-193a-5p in a serum sample from a subject, detecting the level of miR-193a-5p in the serum sample as compared to reference control level for monitoring NASH and NAFLD based on the level of miR-193a-5p in relative to the reference control level;
a method for monitoring evolution of NASH and NAFLD based on NAFLD activity score in a subject comprising measuring the level of miR-193b-3p in a serum sample from a subject, detecting the level of miR-193b-3p in the serum sample as compared to reference control level for monitoring NASH and NAFLD based on the level of miR-193b-3p in relative to the reference control level;

does not reasonably provide enablement for (A) a method wherein the sample is any body fluid sample; or the body fluid sample is blood or plasma; (B) a method for diagnosing NASH and NAFLD via any miR-193 expression level of miR-193; (C) a method for monitoring evolution of NASH and NAFLD via any miR-193 expression level any type of miR-193; (D) a method for determining the efficacy of  any treatment of NASH and NAFLD via any miR-193 expression level; ( E) the method in which any anti-193 inhibitory compound is administered to a patient to treat NASH and NAFLD, including in patients who do not have elevated levels of miR-193.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
The nature of the invention and the breadth of the claims:
Independent claim 1 is broadly drawn to a method which require predicting diagnosing/monitoring NASH and/or NAFLD, OR determining the efficacy of a treatment for NASH and/or NAFLD via measuring miR-193 expression level in ANY possible body fluid sample from a subject that identifies having NASH or NAFLD. Thus, claim 1 and its dependent claims broadly encompass the method for diagnosing/monitoring NASH and/or NAFLD OR determining the efficacy of a treatment for NASH and/or NAFLD via detecting ANY expression level of ANY miR-193 in any body fluid sample in the subject.
Furthermore, claims 14-15, which depend from claim 1, broadly encompass administering ANY possible anti-NAFLD or anti-NASH compound or ANY miR-193 inhibitory compound to the subject with NASH or NAFLD. 
The level of skill in the art:
The level of skill in the art is deemed to be high.
The amount of direction or guidance; Presence and absence of working examples; The state of the prior art and the predictability or unpredictability of the art; and The quantity of experimentation necessary:
A. 	The specification has not enabled for a method which detect the level of miR-193 in any body fluid sample as diagnostic of NASH and/or NAFLD/to monitor evolution of NASH and/or NAFLD/ as indicative of the efficacy of treatment of NASH and/or NAFLD.
The teachings in the specification are limited to the analysis of the body fluid type of serum samples to measure miR-193 levels. The specification discloses measuring miR-193 in serum samples in patients with NASH and NAFLD (see pages 55-56, 60, Tables 1-3, Figures 1-7).
However, the claims include the method wherein the sample is any body fluid. The specification states that “the term "body fluid sample" denotes any body fluid sample obtained from a subject such as blood and blood-derived fluids (such as plasma and serum), lymphatic fluid, cerebrospinal fluid, synovial fluid, urine, saliva, mucous, phlegm and sputum. In a particular embodiment, the body fluid is selected from blood and blood-derived fluids (such as plasma and serum), saliva, cerebrospinal fluid and urine (see page 15 lower through page 16).  Other body fluid samples include tears, breast milk, ascites fluid and lung aspirate. 
The specification has not established that a change in the level of miR-193 in any type of body fluid sample, other than a serum sample is diagnostic of, monitors, or is indicative or efficacy of treatment for NASH or NAFLD. 
Modification of expression levels may be significantly variable between fluid types. 
The unpredictability in the art is evidenced by the teachings of Heggard et al (International Journal of Cancer;2012; 130 (6): 1378-1386) wherein it is disclosed that expression levels of miRNAs in serum did not correlate well with levels in plasma (see abstract).
The teachings of Palmer (Palmer et al. BMC Genomics; 2006; 7; 115: page 1-15) also support the unpredictability of extrapolating gene expression results from one sample type to another. Palmer states that “Blood is a complex tissue, containing a variety of cell types – including T-cells, B-cells, monocytes, NK cells, and granulocytes, each of which can be further subdivided. The relative proportion of each of these cell types can vary greatly between individuals and with states of health and disease, and in response to stimuli” (page 2 col 1 para 2). Further, it is stated that while many gene expression studies “have been successful in identifying gene expression patterns that differentiate control and disease groups, their interpretation is often confounded by variation in relative proportions of the cell populations that make up whole blood” (page 2 col 1 para 1). Using microarray analysis, Palmer found that gene expression patterns varied between peripheral B-cells, T-cells, CD4+ T-cells, CD8+ T-cells, and granulocytes (see abstract, page 2 col 2). Thus, the findings of Palmer indicate that gene expression patterns vary between cell types and that the findings observed in one cell type cannot be predictably extrapolated to all other cell types. 
Min et al. (BMC Genomics; 2010; 11; 96: page 1-14) teaches that “Peripheral blood contains a variety of cell types including erythrocytes, granulocytes, lymphocytes, monocytes, natural killer cells and platelets. In PBMCs, several cell types including neutrophils, basophils, eosinophils, platelets, reticulocytes and erythrocytes are depleted. Because each of the contributing cell types expresses a unique gene expression signature relating to its function, the relative proportions of the cell types affect the gene expression profile. In addition, the relative proportions of the cell types can change rapidly following disease-related or inflammatory responses. Clearly, this variability may confound the interpretation of gene expression differences between control and disease groups” (p. 2 col 1 para 2). Min studied gene expression patterns using microarray analysis of different blood cell types. Min reports that there was significantly variability in gene expression patterns between cell type and that the number of expressed genes as well the gene expression measurements differ significantly between different RNA isolation techniques (see abstract and p 4 col 1 through col 2).
B-D.	The specification has not enabled (B) a method for diagnosing NASH and NAFLD via any miR-193 expression level of miR-193; (C) a method for monitoring evolution of NASH and NAFLD via any miR-193 expression level any type of miR-193; (D) a method for determining the efficacy of any treatment of NASH and NAFLD via any miR-193 expression level.
(1) The specification discloses data that shows increase expression of levels of four miR-193 in a serum sample from a subject compared to a reference level, correspond to NASH or NAFLD, or active-NASH (see page 74 lower through page 75, page 64 lower-page 65, page 66, Tables 1-2, Figures 1-7). The specification discloses hsa-miR-193b-3p serum concentrations were significantly higher in patients with minimal disease activity (NAS<4) OR NAFLD patients than in serum from healthy subjects (see page 66, Figure 1-6). 
For example, the specification discloses confirmation/validation of overexpression of miR-193 data at week 52: whereas hsa-miR-193a-5p, hsa-miR-193b-5p, and hsa-miR-193b-3p serum concentrations were significantly higher in TBT2 patients than in NTBT2 patients; and hsa-miR-193b-3p serum concentrations were significantly higher in NAFLD patients with NTBT2 than in serum from healthy subjects (see p 64 lower, Figure 1-2, 4 and Table 2). 
(2) The specification discloses data that shows significant correlations between changes in serum levels of two miR-193 (i.e. hsa-miR-193a-5p and hsa-miR-193b-3p); and evolution of NAFLD and NASH activity after 52 weeks in the patients (see Table 3, page 67 lower, Figure 8, figure 10). 
However, the data shows overexpression of miR-193 corresponds to NASH or NAFLD or active-NASH shown in the specification (see Table1, Table 2), does not include observing any possible expression level of miR-193 (e.g. down regulation) that corresponds to NASH or NAFLD or active-NASH. Thus, this data suggest that it is unpredictable to predict the diagnosis of NASH and NAFLD OR monitoring evolution of NASH and NAFLD OR determining/evaluating efficacy/efficiency of a treatment for NASH and NAFLD via any measured/detected expression level of recited miR-193 (e.g. downregulation of miR-193). 
With regard to monitoring evolution of NASH and NAFLD, Table 3 shows that the p value for hsa-miR-193b-3p expression correspond to disease activity index (AI) was not statistically significant – i.e., the p value for activity index (AI) was 0.17. It is well accepted in the art that p values above 0.05 are not considered to be statistically significant. The specification discloses determining NASH /NAFLD activity through Activity Index (AI) that refers to the sum of the lobular inflammation score and the hepatocyte ballooning score (see page 2 lower though page 3 upper, page 13 line 8-9).  
As described above, claims 1 and 13 encompass determining efficacy of any treatment of NASH and NAFLD through any miR-193 expression level in any body fluid sample in a subject that is indicative of the efficacy of the treatment OR evaluating efficiency of any treatment of NASH and NAFLD through any miR-193. The art of evaluating efficiency of any treatment via any miR-193 level in any body fluid or serum sample is highly unpredictable, as is the ability to identify the disease activity via the expression of miR-193 level. 
However, the specification merely provides the data of two miR-193 expression levels in determining the efficacy of a treatment of NASH/NAFLD using one anti-NASH compound [i.e. “Elafibranor” (an agonist of peroxisome proliferator-activated receptor (PPAR)-alpha and delta), see page 50) in clinical trial of patients with NASH (see page 55 lower through page 56, Table 3)]. The specification discloses performing a clinical trial of a multicentre, randomized, double blind, placebo-controlled study to evaluate the efficacy and safety of Elafibranor with once daily on steatohepatitis in patients with NASH (page 55 lower); and provides the data in Table 3. The specification does not further disclose the information of the NASH patients in the data presented in Table 3, for example, the data in Table 3 were obtained from the patients of which group (test group or placebo group or both). In this situation, it is unpredictable to predict the disease activity index (AI) based on the provided data of hsa-miR-193b-3p expression which shows no statistically significant –p value for activity index (AI). 
Furthermore, the specification does not provide sufficient guidance as to how to determine the efficacy of any other treatment of NASH and NAFLD via the data disclosed in the specification. 
The unpredictability in the art of using miRNA expression profiles to predict the efficacy to a treatment is supported by the teachings of Tumilson et al. (Molecular Neurobiology; 2014; 50: 545-558). Tumilson states that “Researchers believe that the lack of clinical miRNA biomarkers compared to the number identified in research is due to limitations in standardizing of sample type collection, determining optimal methods of extraction, and processing of both samples and data, all of which can affect the reproducibility of individual findings” (page 553 col 2 para 2).
Zhou et al. (Scientific Reports; 2015; 6:11251: page 1-13) discusses the lack of reproducibility of miRNA profiling results between laboratories and states that the inconsistencies may be explained by differences in research methods, tested populations and sample diversity (see, e.g., p.2, second paragraph and p. 9, first full para). 
In order to practice the invention as broadly as it is claimed, the skilled artisan would first be required to perform extensive clinical trials in detecting differential expression levels of different types of miR-193 as encompassed in the claims including evaluating responses (e.g. disease activity index) to particular treatment. 
E. 	Claims 14-15 broadly encompass the method of administering ANY anti-NASH or anti-NAFLD compound (i.e. ANY miR-193 inhibitory compound) to patients of NASH and NAFLD. 
	The specification states (as follows, see page 53):
“As used herein, the term " miR-193 inhibitor compound" and declinations thereof refers to10 any compound, such as a nucleic acid compound, able to prevent the action of miR-193 and particularly of hsa-miR-193a-5p, hsa-miR-193b-3p or hsa-miR-193b-5p. In a particular embodiment, the miR-193 inhibitor compound of the present invention is a compound that inhibits or reduces the activity of miR-193, for example by binding to miR-193 or that inhibits miR-193 expression. 
“Suitable miR-193 inhibitor compounds include double-stranded RNA (such as short- or small-interfering RNA or "siRNA"), antagomirs, antisense nucleic acids, and enzymatic RNA molecules such as ribozymes”.
	
Thus, the claim encompasses treatment with a vast number of compounds that directly or indirectly inhibit any activity of miR-193 or the expression of miR-193, including any antisense RNA, siRNA, shRNA, miRNA, ribozyme, antagomir, circular RNA, artificial miRNA sponge, aptamer or enzyme or other protein or antibody, or any other organic or inorganic compound. 
With regard to state of the art, association between miR-193 expression and treatment of NASH, Braconi teaches Sorafenib (i.e. multi-kinase inhibitor targeting several pathways) in treating hepatocellular carcinoma (HCC) (see abstract, p 961 col 1); and suggests using Sorafenib in treating chronic hepatitis C virus- associated-HCC (see abstract, p 957 col 1-2, p 958 col 1) (Braconi et al. American Association for Cancer Research; 2010; 16(3): 957-966). Braconi teaches detecting changes in microRNAs (e.g. miR-193 b) expression in hepatocytes [HepG2 malignant hepatocytes transfected with full-length HCV genome (Hep-394)] in response to sorafenib (see abstract, Table 1).
However, the specification has not established that inhibiting miR-193 expression or activity would result in the treatment (i.e., ameliorate one or more symptoms) of NAFLD or NASH. Moreover, claims 14-15, which depend from claim 1, encompass methods in which the subject has no change in the level of miR-193 as compared to a reference level or which have a lower level of miR-193 as compared to a reference level. Thereby, effect of inhibiting miR-193 expression or activity in such patients is highly unpredictable. 
In addition, the claims do not define the miR-193 inhibitor in terms of specific structure or in terms of any other relevant structural characteristics. 
The disclosure of the specification is limited to one miR-193 inhibitor. The specification merely provides the data of two miR-193 expression levels in determining the efficacy of a treatment of NASH/NAFLD using one anti-NASH compound, Elafibranor, as described above (see page 50, page 55 lower through page 56, Table 3). The specification does not provide sufficient guidance as to how to determine the efficacy of any other treatment of NASH and NAFLD via the data disclosed in the specification.
The specification discloses that one can assay to determine if an agent inhibits miR-193 activity or expression. However, the disclosure of such methods of searching for inhibitory compounds is not sufficient to enable the claimed invention as of the effective filing date. 
It would take extensive experimentation to identify the various activities of miR-193 and develop agents that are small molecules, antibodies, antisense RNAs, siRNAs, shRNAs, miRNAs, ribozymes, gene therapy compounds, aptamers or enzymes which could be used to inhibit those activities and treat NAFLD, or NASH. It would require further extensive experimentation to identify a representative number of compounds having any chemical structure that inhibit the expression of miR-193. 
The specification does not provide sufficient guidance for developing and using a representative number of such diverse anti-miR-193 inhibitory compounds.
In the absence of specific guidance as to the identity of such therapies (e.g., their structure, biological activity and route of administration), in vivo therapies are highly unpredictable. 
For example, regarding protein / enzyme pharmaceuticals, such therapies are unpredictable for the following reasons: (1) the protein may be inactivated before producing an effect, i.e. such as proteolytic degradation, immunological inactivation or due to an inherently short half-life of the protein: (2) the protein may not reach the target area because, e.g., the protein may not be able to cross the mucosa or the protein may be adsorbed by fluids, cells and tissues where the protein has no effect; and (3) other functional properties, known or unknown, may make the protein unsuitable for in vivo therapeutic use, such as adverse side effects prohibitive to the use of such treatment.
Therefore, for each polypeptide, one must develop de novo the appropriate set of parameters for in vivo function and delivery. 
In the present situation, the art of nucleic acid, small molecule, protein, antibody and enzyme therapeutics to treat diseases such as NAFLD or NASH is highly unpredictable. Yet, the specification does not provide any specific guidance as to how to make and use a representative number of the diverse types of therapies for treating NASH or NAFLD by inhibiting the activity or expression of miR-193.
As set forth in Rasmusson v. SmithKline Beecham Co., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art "would accept without question" an Applicant's statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention. Specifically:
"As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to "inventions" consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the "inventor" would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis."
Moreover, case law has established that '(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.'" In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that '(t)he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art".  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genetech Inc. v Novo Nordisk 42 USPQ2d 1001 held that '(I)t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement". 
In the present situation, in view of the unpredictability in the art, and the lack of disclosure and guidance provided in the specification and in the prior art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.	
Claim Rejections - 35 USC § 102
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


13.	Claims 1-8, 10-11, 14, and 30 are rejected under 35 U.S.C. 102(a)(1) and 102 (a) (2) as being anticipated by Beaulieu (Beaulieu et al. WO2016196945, publication date of 08 December 2016 and priority date of 05 June 2015).
With regard to claims 1-2, 4 and 30, Beaulieu teaches a method for diagnosing and monitoring NAFLD and/or NASH comprising measuring the level of miR-193 in a body fluid sample (e.g. serum) of said subject and identifying the subject as having NAFLD or NASH based on the level of miR-193 (see para 0006-0007, Table 1, Table 3, para 0065-0068, 0075-0077, Example 4). In Example 4 (para 0078-0079), Beaulieu teaches identifying miR that are differentially expressed in serum samples between patients having NAFLD without NASH and patients having NASH (para 0079), and the results are given in Table 1.  Table 1 teaches that hsa-miR-193b and hsa-miR-193a-5P are upregulated in NASH patients relative to NAFLD patients without NASH, as evidenced by the positive log fold change value (para 0079, page 41 Table 1, also see page 44 Table 3 and para 0081).
With regard to claim 3, Beaulieu teaches detecting differential expression of hsa-miR-193b-3p.  This is evident by comparing instant SEQ ID NO:  4 (identified in the specification as hsa-miR-193b-3p, see page 60 or the table below) to SEQ ID NO: 29 given in Table 1 of Beaulieu (page 41). The sequences are identical (see below).      
                 
    PNG
    media_image1.png
    234
    706
    media_image1.png
    Greyscale

                     
    PNG
    media_image2.png
    147
    1082
    media_image2.png
    Greyscale

With regard to claims 5 and 6, Beaulieu teaches that NAFLD, particularly NASH, state of NASH can be characterized by detecting the miR level and comparing it to a control (0007).  The reference teaches that in some embodiments at least one differentially increased miRNA that is higher than a control level indicates the presence of NASH and/or more advanced NASH in the subject (0007).  The reference teaches that a "control level" can be from a reference population, and in particular the control level is a level that has been observed in one or more subjects without NAFLD (see para 0050). 
With regard to the claim limitation "wherein the level of miR-193 measured in step (i) being higher than the reference level indicates the presence of NAFLD in said subject", this states an inherent association between NAFLD and miR-193 levels, but Claim 6 does not actually set forth a step of identifying NAFLD in a sample as the claim encompasses many embodiments (identifying NASH or NAFLD, monitoring evolution NASH or NAFLD, etc.).  The “wherein” clause does not require any different action than the reference teaches.  
With regard to claim 7, Beaulieu teaches detecting increased levels of miR-193 in NASH subjects compared to NAFLD subject without NASH (see Table 1, Example 4). In this case, the subjects without NASH are non-NASH references (see para 0078-0079).  Beaulieu teaches that the level of miR-193 measured in the NASH samples was higher than the reference level, thus it inherently indicates the presence of NASH in said subject. Beaulieu teaches NASH includes steatosis, lobular inflammation and hepatocellular ballooning (see para 0003, para 0057).  
With regard to claim 8, the subjects without NASH provide a reference level from samples without Active-NASH since no NASH is present. With regard to the claim limitation "wherein the level of miR-193 measured in step (i) being higher than the reference level indicates the presence of Active NASH in said subject", this states an inherent association between active-NASH and miR-193 levels, but Claim 8 does not actually set forth a step of identifying NASH in a sample as the claim encompasses many embodiments (identifying NASH or NAFLD, monitoring evolution NASH or NAFLD, etc).  The “wherein” clause does not require any different action than the reference teaches.  
	With regard to claims 10-11, the recitation that the method further comprises classifying the subject as being a potential receiver (TBT) or non-receiver (NTBT) of a treatment for NASH, the specification does not provide a limiting definition for “classifying” and the claims do not set forth how “classifying” is accomplished. The claims also do not require that one acts on “classifying” of the subject by, for example, requiring that the subject is classified as TBT and administering a particular type of treatment to the TBT subject to treat NASH. The specification discloses that preferential TBS subjects are subjects with NASH/active-NASH, (see page 14) and NTBT subject is a subject whose disease activity score (e.g. NAS or Activity Index) is not high enough to deserve treatment for NAFLD or NASH. Thus, the subjects with NASH/active-NASH are considered TBT and the subjects without NASH are considered NTBT. 
As described above, Beaulieu detecting the miR-193 that are upregulated in NASH patients relative to NAFLD patients without NASH, as evidenced by the positive log fold change value (see para 0079, page 41 Table 1, also see page 44 Table 3 and para 0081). Thus, the method Beaulieu necessarily teaches classifying the subjects between TBT and NTBT; both group of the subjects in the method of Beaulieu inherently include the limitation of TBT and NTBT subjects recited in the claim 11. The claims only require classifying the subject between TBT and NTBT based on the level of miR-193 in the sample relative to a reference measured in NTBT subject.
With regard to claim 14, Beaulieu teaches administering NAFLD therapy or NASH therapy to a subject diagnosed with NAFLD or NASH, respectively (see para 0006-0007, 0010, 0053). 
Accordingly, Beaulieu teaches the limitations of claims 1-8, 10-14, and 30. 

14.	Claims 1-2, 4-8, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaura (Yamaura et al. Clinical Biochemistry; 2017 August; 50: 1034-1039), as evidenced by Beaulieu (Beaulieu et al. WO2016196945, publication date of 08 December 2016 and priority date of 05 June 2015).
Yamaura teaches measuring microRNA (e.g. miR-193b) in serum samples of NASH patients (see abstract, p 1035 col 1, p 1036 col 2 para 4, Figure 2).
With regard to claims 1-2, and 4, Yamaura teaches a method for diagnosing and monitoring NASH comprising measuring miR-193 profile (i.e. hsa-miR-193b) in serum samples of NASH human patients and identifying the subject as having NASH based on the level of miR-193 (see abstract, p 1035 col 1 para 5-6, Table 1, p 1036 col 2 para 4, Figures 1-2). Yamaura teaches using age-matched serum samples from subjects without liver injury as controls (p 1035 col 1 para 5, Table 1). Yamaura teaches identifying miR-193b level that is significantly higher in serum samples between NASH patients and control subjects (p 1036 col 2 para 4). 
  	With regard to claims 5 and 6, Yamaura teaches that state of NASH is determined by detecting the miR level and comparing it to a control (i.e. age-matched serum samples from subjects without liver injury) (p 1035 col 1 para 5, Table 1). Yamaura teaches detecting a significantly higher miR-193b level in serum samples in NASH patients in relative to control subjects (p 1036 col 2 para 4).
With regard to the claim limitation "wherein the level of miR-193 measured in step (i) being higher than the reference level indicates the presence of NAFLD in said subject", this states an inherent association between NAFLD and miR-193 levels. 
With regard to claim 7, Yamaura teaches detecting increased levels of miR-193b in NASH subjects compared to non-NASH subjects (i.e. age-matched serum samples from control subjects without liver injury) (p 1035 col 1 para 5, Table 1, p 1036 col 2 para 4). In this case, the subjects without NASH are non-NASH references. Yamaura teaches that the level of miR-193 measured in the NASH samples was higher than the reference level, thus it inherently indicates the presence of NASH in said subject. NASH was well known in the art prior to the effective filing date of the invention that NASH includes steatosis, lobular inflammation and hepatocellular ballooning [as evidenced by Beaulieu (see para 0003, para 0057)].  Thus, Yamaura teaches NASH includes steatosis, lobular inflammation and hepatocellular ballooning. 
With regard to claim 8, the subjects without NASH provide a reference level from samples without Active-NASH since no NASH is present. With regard to the claim limitation "wherein the level of miR-193 measured in step (i) being higher than the reference level indicates the presence of Active NASH in said subject", this states an inherent association between active-NASH and miR-193 levels, but Claim 8 does not actually set forth a step of identifying NASH in a sample as the claim encompasses many embodiments (identifying NASH or NAFLD, monitoring evolution NASH or NAFLD, etc).  The “wherein” clause does not require any different action than the reference teaches.  
	With regard to claims 10-11, the claims are directed to classifying the subject as being a potential receiver (TBT) or non-receiver (NTBT) of a treatment for NASH, the specification does not provide a limiting definition for “classifying” and the claims do not set forth how “classifying” is accomplished. In addition, the claims do not require that one acts on “classifying” of the subject by, for example, requiring that the subject is classified as TBT and administering a particular type of treatment to the TBT subject to treat NASH. The specification discloses that preferential TBS subjects are subjects with NASH/active-NASH, (see page 14) and NTBT subject is a subject whose disease activity score (e.g. NAS or Activity Index) is not high enough to deserve treatment for NAFLD or NASH. Thus, the subjects with NASH/active-NASH are considered TBT and the subjects without NASH are considered NTBT. 
As described above, Yamaura teaches detecting increased levels of miR-193b in NASH subjects compared to non-NASH subjects (i.e. age-matched serum samples from control subjects without liver injury) (p 1035 col 1 para 5, Table 1, p 1036 col 2 para 4). Thus, the method Yamaura necessarily teaches classifying the subjects between TBT and NTBT; both group of the subjects in the method of Yamaura inherently include the limitation of TBT and NTBT subjects recited in the claim 11. The claims only require classifying the subject between TBT and NTBT based on the level of miR-193 in the sample relative to a reference measured in NTBT subject.
Accordingly, Yamaura teaches the limitations of claims 1-2, 4-8, and 10-11.
Claim Rejections - 35 USC § 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
16.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Beaulieu (Beaulieu et al. WO2016196945, publication date of 08 December 2016 and priority date of 05 June 2015).
With regard to claims 12-13, which depend from claim 1, the teachings of Beaulieu as applied to claim 1 above, are fully incorporated here.
Beaulieu teaches measuring miR-193 that are differentially expressed in serum samples of NASH patients in relative to NAFLD patients without NASH (para 0079, page 41 Table 1), as described above. Beaulieu further teaches a method of monitoring NASH therapy in a subject (see para 0011). Beaulieu teaches, in some embodiments, having a sample from a subject undergoing treatment for NASH, and detecting the level of at least one miRNA (e.g. miR-193) selected from the differentially increased miRNAs listed in Table 1 (para 0011).  Beaulieu teaches that a level of at least one differentially increased miRNA that is higher than a control level of the respective miRNA indicates that the NASH is increasing in severity; and wherein the absence of a level of at least one differentially increased miRNA that is higher than a control level of the respective miRNA indicates that the NASH is not increasing in severity (para 0011). This teaching of Beaulieu indicates the requirement of measuring miR-193 levels serum samples of a subject with NASH for more than one time in the same subject, and evaluating the efficacy of a treatment of NASH via detected miRNA level (see para 0054).
In addition, Beaulieu teaches the method of determining risk of developing NASH in NAFLD subject comprising detecting the level of at least one miRNAs selected from the differentially increased listed Table 1 in the sample from the subject, wherein a level of at least one differentially increased miRNA that is higher than a control level of the respective miRNA indicates an increased risk that the subject will develop NASH; and/or wherein the absence of a level of at least one differentially increased miRNA that is higher than a control level of the respective miRNA indicates a decreased risk that the subject will develop NASH (para 0012, para 0054).
However, with regard to claims 12-13, Beaulieu does not explicitly describe measuring miR-193 in body fluid samples collected two or more times apart from the same subject in monitoring evolution of NASH/NAFLD activity; or evaluating the efficiency of the treatment of NASH/NAFLD based on the evolution of the levels of miR-193 in the body fluid samples, although Beaulieu teaches monitoring the severity of the disease via miR-193 in serum sample in the patients. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method of Beaulieu et al., so as to have included the method of measuring miR-193 in the serum sample for two or more time apart in a NASH subject. Beaulieu teaches measuring miR-196 in serum samples of the patients and monitoring the servility of the disease via the miR-193 expressions. Thus, it would have been obvious to have measured miR-193 levels for two or more times apart in a NASH patient, in order to predict the prognosis of NASH and evaluate the efficacy of a treatment of NASH. 


17.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Beaulieu (Beaulieu et al. WO2016196945, publication date of 08 December 2016 and priority date of 05 June 2015) in view of Braconi (Braconi et al. American Association for Cancer Research; 2010; 16(3): 957-966), Conti (Conti et al. Oncotarget; 2017; Vol. 8, (No.51), pp: 88517-88528) and Mazzoccoli (Mazzoccoli et al. Current Drug Targets; 2016; 17: 783-799).
	Claim 15, which depends from claims 1 and 14, the claim is directed to the method of administering miR-193 inhibitory compound to NASH/NAFLD subject. 
The teachings of Beaulieu, as applied to claims 1 and 14 are fully incorporated here. 
With regard to claim 15, Beaulieu does not teach administering miR-193 inhibitory compound to the NASH/NAFLD subject. 
Braconi teaches using Sorafenib (i.e. multi-kinase inhibitor targeting several pathways) in treating hepatocellular carcinoma (HCC) (see abstract, p 961 col 1); and suggests using Sorafenib in treating chronic hepatitis C virus- associated-HCC (see abstract, p 957 col 1-2, p 958 col 1). Braconi teaches detecting changes in microRNAs (e.g. miR-193 b) expression in hepatocytes [HepG2 malignant hepatocytes transfected with full-length HCV genome (Hep-394)] in response to sorafenib (see abstract, Table 1).
Braconi teaches observing Mcl-1 expression was significantly decreased in Hep-394 compared to control in response after treatment with sorafenib that is associated with alternations in miRNA expression induced by HCV proteins (Fig.1, p 961 col 1-2).  For example, detecting miR-193b expression that was altered by HCV viral protein expression (see p 961 col 2, Fig. 2-4, p 962 col 2, p 963 col 1). Braconi teaches that “Therapeutic approaches that manipulate miRNA expression are being developed, and use of miR-193b mimetics that alter the expression of miR-193b and target Mcl-1 will provide a novel and exciting approach to modulate chemosensitivity in HCC. Based on our studies, the expression of miR-193b warrants further evaluation as a potentially useful biomarker of response to sorafenib in HCV-associated HCC” (p 965 col 2, also see p 958 col 1 “Translational Relevance”). 
The specification discloses the term " miR-193 inhibitor compound" and declinations thereof refers to any compound, such as a nucleic acid compound, able to prevent the action of miR-193 and particularly of hsa-miR-193a-5p, hsa-miR-193b-3p or hsa-miR-193b-5p; OR a compound that inhibits or reduces the activity of miR-193, for example by binding to miR-193 or that inhibits miR-193 expression.  The specification discloses “The term "inhibiting miR-193 expression" means that the production of miR-193 in the liver or hepatocytes after treatment with said inhibiting compound is less than the amount produced prior to treatment” (see page 53). The specification further discloses evaluating the efficacy and safety of Elafibranor through modulation of miR-193 expression, as described above.
Thus, sorafenib is considered as miR-193 inhibitory compound. In addition, the specification discloses “sorafenib” as anti-NAFLD and anti-NASH (see page 43 and page 51).
Furthermore, Conti teaches observing differentially expressed miRNAs in NASH-derived HCC and the alteration of miRNA expression in Hep3B hepatocellular carcinoma cells treating Sorafenib (see abstract, Figures 1- 2, p 88522 col 2 through p 88523 col 1, Figure 5D). 
Mazzoccoli teaches observing efficacy in treating non-resectable
hepatocellular carcinoma that corresponds to chronic liver disease (NASH/NAFLD) with sorafenib (see abstract, p 795 col 2 para 2, Table 1, p 796 col 1 para 2).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method of Beaulieu et al., so as to have included a step of administering a treatment to NASH/NAFLD subjects with a miR-193 inhibitory compound, as taught by Braconi, and using sorafenib in treating HCC associated NASH by Conti and Mazzoccoli. Beaulieu teaches a method of identifying NASH/NAFLD patients via miR-193 level in serum sample of the patients, and administering NAFLD therapy or NASH therapy to a subject diagnosed with NAFLD or NASH, respectively (see para 0006-0007, 0010, 0053). However, Beaulieu does not teach administering miR-193 inhibitory compound to NASH/NAFLD patients. Braconi teaches observing a significant effect in HCV-associated HCC compared to control in response after treatment with sorafenib that is associated with alternations in miRNA (e.g. miR-193b) expression induced by HCV proteins. The teachings of Conti show a correlation between Sorafenib treatment and modulation of miRNAs expression in NASH-associated HCC. The teachings of Mazzoccoli indicate sorafenib was a known treatment for NASH. One would have been motivated to have done so because Braconi teaches that miR-193b expression is one of the miRNAs that is altered in response to sorafenib. Thus, the patients identified as having elevated miR-193 levels would be expected to be responsive to the treatment with sorafenib. Thereby, such a modification of the method of Braconi, Conti and Mazzoccoli indicate sorafenib would have identified those patients who potentially will be responsive to treatment with sorafenib. 
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                        
/JULIET C SWITZER/Primary Examiner, Art Unit 1634